Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT OF
                          THE SOUTHERN DISTRICT OF FLORIDA

  WESTGATE RESORTS, LTD., a Florida                Misc. No.: ______________
  limited partnership, by and through its
  general partner WESTGATE RESORTS,
  INC., a Florida corporation, WESTGATE
  VACATION VILLAS, LLC, a Florida                  Underlying Case: Westgate Resorts,
  limited liability company, WESTGATE              Ltd., et al., v. Mitchell Reed Sussman,
  LAKES, LLC, a Florida limited liability          an individual, and Mitchell Reed
  company, WESTGATE BLUE TREE                      Sussman & Associates, a Law Firm,
  ORLANDO, LTD., a Texas limited                   Case No.: 17-CV-01467-RBD-DCI
  partnership, by and through its general
  partner BLUE TREE LBV, LLC, a Florida
  limited liability company, WESTGATE GV           ORAL ARGUMENT REQUESTED
  AT THE WOODS, LLC, a Florida limited
  liability company, WESTGATE TOWERS,
  LLC, a Florida limited liability company,
  WESTGATE FLAMINGO BAY, LLC, a
  Florida     limited     liability   company,
  WESTGATE MYRTLE BEACH, LLC, a
  Florida     limited     liability   company,
  WESTGATE PALACE, LLC, a Florida
  limited liability company, WESTGATE
  RVS ORLANDO, LLC, a Florida limited
  liability       company,          WESTGATE
  VACATION             VILLAS         OWNERS
  ASSOCIATION,           INC.,      a    Florida
  corporation,         CLUB          ORLANDO
  VACATION            RESORT          OWNERS
  ASSOCIATION,           INC.,      a    Florida
  corporation,       WESTGATE           LAKES
  OWNERS ASSOCIATION, INC., a Florida
  corporation,      WESTGATE          TOWERS
  OWNERS ASSOCIATION, INC., a Florida
  corporation,        WESTGATE          TOWN
  CENTER OWNERS ASSOCIATION,
  INC., a Florida corporation, WESTGATE
  TOWERS              NORTH           OWNERS
  ASSOCIATION,           INC.,      a    Florida
  corporation, WESTGATE BLUE TREE
  RESORT OWNERS ASSOCIATION,
  INC., a Florida corporation, WESTGATE
  PALACE OWNERS ASSOCIATION,
  INC., a Florida corporation, WESTGATE
  SOUTH              BEACH            OWNERS
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 2 of 18



  ASSOCIATION,           INC.,        a     Florida
  corporation,       WESTGATE              SMOKY
  MOUNTAIN                RESORT                AT
  GATLINBURG,                            OWNERS
  ASSOCIATION, INC., a Tennessee
  corporation, WESTGATE FLAMINGO
  BAY,       LAS       VEGAS             OWNERS
  ASSOCIATION,           INC.,        a     Nevada
  corporation, WESTGATE HISTORIC
  WILLIAMSBURG,                          OWNERS
  ASSOCIATION,          INC.,        a     Virginia
  corporation, WESTGATE PARK CITY
  RESORT           &       SPA,          OWNERS
  ASSOCIATION, INC., a Utah corporation,
  RVS-ORLANDO II CONDOMINIUM
  ASSOCIATION,           INC.,        a     Florida
  corporation,      WESTGATE             MYRTLE
  BEACH OCEAN               FRONT OWNERS
  ASSOCIATION, INC., a South Carolina
  corporation, CEDAR RIDGE AT THE
  WOODS CONDOMINIUM OWNERS
  ASSOCIATION,          INC.,        a     Missouri
  corporation, WESTGATE BRANSON
  WOODS OWNERS ASSOCIATION,
  INC., a Missouri corporation, GRAND
  VISTA        AT      EMERALD              POINT
  CONDOMINIUM                           OWNER’S
  ASSOCIATION,          INC.,        a     Missouri
  corporation,       PAINTED MOUNTAIN
  GOLF        VILLAS          CONDOMINIUM
  ASSOCIATION, INC., an Arizona
  corporation,       CENTRAL             FLORIDA
  INVESTMENTS,            INC.,        a    Florida
  corporation, BLUE TREE RESORT AT
  LAKE BUENA VISTA CONDOMINIUM
  ASSOCIATION,           INC.,        a     Florida
  corporation,      WESTGATE             GV     AT
  EMERALD POINTE, LLC, a Florida
  limited liability company, WESTGATE GV
  AT PAINTED MOUNTAIN, LLC, a
  Florida     limited      liability      company,
  LOGGER’S POINTE AT THE WOODS
  CONDOMINIUM PROPERTY OWNERS’
  ASSOCIATION,          INC.,        a     Missouri
  corporation, WESTGATE LAS VEGAS
  RESORT, LLC, a Delaware limited liability


                                                      2
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 3 of 18



  company,     WESTGATE LAS VEGAS
  RESORT OWNERS ASSOCIATION,
  INC., a Nevada corporation, RVS-
  ORLANDO         A    CONDOMINIUM
  ASSOCIATION,      INC.,  a     Florida
  corporation, and WESTGATE SOUTH
  BEACH, LLC, a Florida limited liability
  company,

                    Petitioners,
  v.

  JAMES KLOHN, DANIEL STERN,
  SUMMER WILLIAMS, and JESSICA
  MOST, individuals,

                    Respondent.

                                                  /

       MOTION TO COMPEL COMPLIANCE WITH SUBPOENAS AND OVERRULE
               PRIVILEGE AND CONFIDENTIALITY OBJECTIONS

         Westgate Resorts, Ltd. and Westgate Resorts, Inc. (collectively “Westgate” or

  “Petitioners”), pursuant to Fed. R. Civ. P. 45, file this Motion to Compel Compliance with

  Subpoenas and Overrule Privilege and Confidentiality Objections (“Motion”) raised by

  Respondents in opposition to subpoenas issued in Westgate Resorts, Ltd., et al., v. Mitchell Reed

  Sussman and Mitchell Reed Sussman & Associates, Case No.: 17-CV-01467-RBD-DCI. The

  subpoenas seek documents relating to the quitclaim deeds Respondents prepared purporting to

  transfer timeshare ownership to Westgate, without Westgate’s knowledge or consent.

  Respondents have refused to produce the responsive documents citing frivolous boilerplate

  objections. Accordingly, Westgate moves for an order that (1) overrules Respondents’

  objections; (2) compels production within ten days of the entry of an order on this Motion; and

  (3) requires Stern and Klohn to testify regarding their communications with Sussman. In the




                                                 3
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 4 of 18



  alternative, Westgate request that the Court transfer this Motion to the United States District

  Court for the Middle District of Florida, where the original action is pending.

                                         INTRODUCTION

         Westgate, a timeshare developer and manager, is suing California lawyer Mitchell Reed

  Sussman and his law firm Mitchell Reed Sussman & Associates for tortiously interfering with its

  contractual and advantageous business relationships. Ex. 1. Westgate’s tortious interference

  claims are predicated on the fraudulent quitclaim deeds Sussman records throughout the United

  States that purport to transfer timeshare interests to a straw owner or back to the developer—

  without the developer’s knowledge or consent. This issue is the subject of the Motion for

  Temporary Injunction that is currently before the Court. Ex. 2. Based on these fraudulent

  quitclaim deeds, Sussman represents to his clients that they have been released from their

  contracts. Duped timeshare owners cease making their mortgage and maintenance fees

  obligations solely to later be met with damaged credit scores, foreclosures, and even bankruptcy.

         To conceal this scam, Sussman has stonewalled discovery. Despite two court orders and

  a January 2019 discovery deadline, Sussman has yet to produce the deeds at issue in this case.

  Sussman’s discovery violations have forced Westgate to issue subpoenas to the Florida lawyers

  Sussman hired to prepare the fraudulent quitclaim deeds. These Florida lawyers, however,

  refused to produce the responsive documents and asserted frivolous privilege and confidentiality

  objections. On that basis, they have also refused to testify about their communications with

  Sussman regarding the Underlying Litigation and the subject subpoenas. The Court should

  overrule those objections—just as Magistrate Judge Daniel Irick did in the Underlying

  Litigation—and compel Respondents to produce all evidence responsive to the subpoenas. Ex. 3.




                                                   4
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 5 of 18




                                                FACTS

  A.     The Underlying Litigation concerns tortious interference with Westgate’s contractual
         and advantageous business relationships.

          On August 9, 2017, Petitioners filed a three-count Complaint against Mitchell Reed

  Sussman and Mitchell Reed Sussman & Associates to hold them accountable for fraudulently

  interfering with Westgate’s contractual and advantageous business relationships (“Underlying

  Litigation”). Ex. 1. To perpetrate this fraud, Sussman branded himself as a real estate lawyer

  specializing on timeshare termination services. Ex. 4. Sussman claims to possess the ability to

  negotiate the termination of any timeshare contract—regardless of the facts underlying the

  particular transaction. Id. Sussman’s timeshare termination services consist simply of sending

  baseless demand letters requesting that Westgate terminate the timeshare contracts based on

  vague assertions of fraud and misrepresentation during the sales process. Ex. 5.

         After Westgate rejects the baseless demands, Sussman records quitclaim deeds

  transferring the property to a straw owner or back to the developer—without the developer’s

  consent. Ex. 6. After recording the deeds, Sussman advises his clients that the fraudulent deeds

  effectively terminate their contractual obligations to the timeshare. Ex. 7. Relying on Sussman’s

  misrepresentations, the timeshare owners default on their timeshare contracts solely to later be

  met with ruined credit scores, foreclosures, and even bankruptcy. Ex. 8, Wenz Dep. 43:19-25,

  44:1-3 (Oct. 8, 2018). After recognizing their misfortune, several duped timeshare owners

  reported Sussman to the Florida Bar. Ex. 9.

         The Bar’s inquiry focused on Sussman’s multijurisdictional practice of law. Ex. 10. To

  appease the investigators, Sussman began hiring Florida-licensed attorneys to prepare the


                                                  5
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 6 of 18



  quitclaim deeds. Id. Sussman’s strategy remained otherwise unchanged. He continued to record

  the quitclaim deeds he instructed Florida lawyers to prepare, which continued to transfer the

  property back to the developer without the developer’s consent. But, to avoid any personal

  responsibility for the fraudulent deeds, Sussman required the Florida lawyers to execute “Local

  Counsel Agreements” that rendered them jointly responsible for the deeds. Ex. 11, ¶ 5. To

  ensure the Florida lawyers remained responsible for the deeds, Sussman required that the local

  attorneys affix their name and bar number to each deed they prepared. Id. at ¶ 1(c). Even though

  they were legally responsible for the deeds, Sussman barred the Florida lawyers from

  communicating with the timeshare owners. Id. at ¶ 1(d). The Florida lawyers had no ability to

  corroborate the facts underlying the conveyance and were forced to rely on Sussman to convey

  accurate information regarding the transaction. Id.

         The Florida lawyers often became suspicious and challenged Sussman’s practice of

  transferring timeshare ownership back to the developer without the developer’s consent. Ex. 12.

  In response, Sussman continued to leverage his alleged “real estate” expertise to convince the

  Florida lawyers that the deeds were valid. Id. While some Florida lawyers accepted Sussman’s

  explanations, many others recognized that the practice was illegal and terminated their

  relationship with Sussman. Ex. 13. The lawyers that assisted Sussman perpetrate this fraud are

  critical witnesses in this case. Cognizant that the testimony of these lawyers will expose his

  fraud, Sussman has refused to identify many of these key witnesses. And, despite two court

  orders, including orders overruling claims of privilege, Sussman has yet to produce his

  communications with these lawyers and the deeds they prepared. Ex. 14.

  B.     Westgate issued document subpoenas in the Underlying Litigation.




                                                  6
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 7 of 18



         To expedite discovery, which closes January 4, 2019, Westgate issued subpoenas to get

  the documents and evidence directly from the Florida lawyers identified to date, including James

  Klohn, Daniel Stern, Summer Williams, and Jessica Most. Ex. 15. In these subpoenas, Westgate

  sought documents and communications relating to the quitclaim deeds these lawyers prepared at

  Sussman’s behest. Id. Klohn, Stern, and Williams uniformly objected to producing the deeds

  they prepared as well as any communications and spreadsheets relating to those deeds. Ex. 16. In

  boilerplate fashion, Respondents asserted that the responsive documents were protected by the

  work product doctrine and the attorney-client privilege.1 Most, on the other hand, asserted that

  the confidentiality provision in the Local Lawyer Agreement barred her for producing any

  responsive documents. Ex. 17; see also Ex. 10, ¶ 11.

                                   MEMORANDUM OF LAW

  A.      Applicable Law

         Rule 45 governs discovery from nonparties by subpoena. Third-party subpoenas are

  subject to the general provisions governing discovery articulated in Rule 26. Barrington v.

  Mortage IT, Inc., 07-61304-CIV, 2007 WL 4370647, at *3 (S.D. Fla. Dec. 10, 2007). As such,

  subpoenas may request production of any nonprivileged matter that is relevant to any party’s

  claims or defense. Fed. R. Civ. P. 26 (b). The party or attorney issuing the subpoena must “take

  reasonable steps to avoid imposing undue burden or expense on a person subject to the

  subpoena.” Fed. R. Civ. P. 45(d)(1). In addressing the burden imposed on nonparties, a court

  considers the requesting party’s need for the documents, the breadth of the document request,




  1
     Similarly to Sussman, Respondents cannot meet their burden of proving that the responsive
  documents are protected by either the attorney-client privilege or the work-product doctrine.
  Indeed, the Respondents did not anticipate litigation at the time they worked for Sussman. They
  also never communicated with the owners Sussman represented.

                                                 7
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 8 of 18



  and the time period covered by the request. Bozeman v. Chartis Cas. Co., Case No. 2:10–cv–

  102–FtM–36SPC, 2010 WL 4386826, *3–4 (M.D. Fla. Oct. 29, 2010).

         Because Rule 45 subpoenas are subject to the same limitations as discovery under Rule

  26, they cannot request materials protected by the attorney-client privilege and work product

  doctrine. “The attorney-client privilege applies to confidential communications made in the

  rendition of legal services to the client.” Fla. Stat. § 90.502.2 The attorney-client privilege must

  be construed narrowly to ensure it does not obstruct “the truth seeking process”. Indian Harbor

  Ins. Co., 295 F.R.D. at 583.      Indeed, the privilege simply aims “to encourage clients to

  completely disclose information to their attorneys to allow for the rendition of competent legal

  advice and “thereby promote broader public interests in the observance of law and administration

  of justice.” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981).

         While the attorney-client privilege protects communications generated by clients seeking

  legal advice, the work product doctrine protects “materials prepared by the attorney, whether or

  not disclosed to the client, as well as materials prepared by agents for the attorney.” Fojtasek v.

  NCL (Bahamas) Ltd., 262 F.R.D. 650, 653 (S.D. Fla. 2009) (citing In re Grand Jury

  Proceedings, 601 F.2d 162, 171 (5th Cir. 1979)). The doctrine does not protect all materials an

  attorney generates during the course of a representation. Id. Instead, the protection extends only

  to those materials prepared in anticipation of litigation. See CSX Transp., Inc. v. Admiral Ins.

  Co., 1995 WL 855421, at *2 (M.D. Fla. July 20, 1995). “[T]he party asserting protection under

  the work product doctrine [is required] to demonstrate that the drafting entity anticipated

  litigation at the time the documents were drafted.” Ctr. for Individual Rights v. Chevaldina, 16-

  2
   Because this is a diversity action, Florida law controls Respondents’ attorney-client privilege
  objections. MapleWood Partners, L.P. v. Indian Harbor Ins. Co., 295 F.R.D. 550, 583 (S.D. Fla.
  2013). The work-product objections, however, are governed by Federal common law.
  Guarantee Ins. Co. v. Heffernan Ins. Brokers, Inc., 300 F.R.D. 590, 593 (S.D. Fla. 2014)

                                                   8
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 9 of 18



  20905-CIV, 2017 WL 5905191, at *7 (S.D. Fla. Nov. 29, 2017). “[M]aterials drafted in the

  ordinary course of business are not protected under the work product doctrine.” Id. Indeed, this

  protection attaches only when “in light of the nature of the document and the factual situation in

  the particular case, the document can fairly be said to have been prepared or obtained because

  of the prospect of litigation.” In re: Engle Cases, 309CV10000J32JBT, 2013 WL 12156576, at

  *2 (M.D. Fla. June 28, 2013)(emphasis added).

         Consistent with the broad scope of discovery permitted by the federal rules, the party

  asserting the privilege bears the burden of proof. Rice v. Reliastar Life Ins. Co., No. 2:11-CV-

  548-FTM-29, 2011 WL 4596118, at *4 (M.D. Fla. Oct. 3, 2011). This “burden can be met only

  by an evidentiary showing based on competent evidence, and cannot be discharged by mere

  conclusory or ipse dixit assertions”. Id. The existence of the privilege must be proven by a

  preponderance of the evidence. Chevaldina, 2017 WL 5905191 at *5. While the privilege

  should be recognized when necessary to serve its underlying purposes, the privilege is not a

  favored evidentiary concept in the law since it serves to obscure the truth, and should be

  narrowly construed. See United States v. Suarez, 820 F.2d 1158, 1160 (11th Cir. Fla. 1987).

         If the subpoena seeks production of privileged materials, the Court may quash or modify

  the subpoena to prevent the disclosure of protected materials. Fed. R. Civ. P. 45(d)(3)(A)(iii)–

  (iv). The Court may also quash or modify a subpoena if it requires “disclosing . . . commercial

  information.” Fed. R. Civ. P. 45(d)(3)(B)(I). Under such circumstances, the Court may also

  condition production on the parties ensuring all sensitive materials are properly protected. Dish

  Network L.L.C. v. Fraifer, 8:16-CV-2549-T-17TBM, 2017 WL 3701140, at *4 (M.D. Fla. May

  24, 2017)(denying motion for protective order and requiring that “[t]ruly sensitive information

  shall be treated as such. At the conclusion of all litigation, such records shall be destroyed or



                                                  9
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 10 of 18



   returned to Defendants as agreed to by counsel.”); Narcoossee Acquisitions, LLC v. Kohl’s Dept.

   Stores, Inc., 6:14-CV-203-ORL-41TB, 2014 WL 4279073, at *3 (M.D. Fla. Aug. 28, 2014)(“For

   the reasons argued by Kohl’s in its motion to seal, the Court finds that the subpoena seeks

   disclosure of confidential and possibly privileged information which should not be disclosed in

   the absence of a confidentiality agreement satisfactory to Ross and the parties.”)

          To preserve those protections, the respondent must assert objections that are “plain

   enough and specific enough so that the court can understand in what way the [discovery sought

   is] alleged to be objectionable.” Panola Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1559

   (11th Cir. 1985) (citation omitted). The party whose privileged or protected materials are at issue

   must also timely object to the subpoena. Universal City Dev. Partners, Ltd. v. Ride & Show

   Eng’g, Inc., 230 F.R.D. 688, 697 (M.D. Fla. 2005); see also Ravenswood Inv. Co., L.P. v. Avalon

   Corr. Servs., Inc., CIV-09-70-R, 2010 WL 11443364, at *2 (W.D. Okla. May 18,

   2010)(“Because Defendant did not state its claim of privilege within fourteen days of service of

   the subpoena on Cole & Reed, the Court concludes Defendant has waived any such claim.”).

   Courts in the Eleventh Circuit have consistently rejected boilerplate objections and required

   litigants to raise specific objections in support of privilege claims. See Steed v. EverHome

   Mortgage Co., 308 Fed. Appx. 364, 371 (11th Cir. 2009); Guzman v. Irmadan, Inc., 249 F.R.D.

   399 (S.D. Fla. 2008)(“Generalized objections asserting ‘confidentiality,’ attorney-client privilege

   or work product doctrine . . . do not comply with local rules.”).

          In addition to asserting specific objections, the responding party must produce a privilege

   log identifying the documents withheld on the basis of the attorney-client privilege and work

   product doctrine. Chevaldina, 2017 WL 5905191, at *7. The Local Rules for the Southern

   District of Florida provide, in pertinent part, that where a claim of privilege is asserted, the



                                                    10
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 11 of 18



   objecting party must prepare “a privilege log with respect to all documents, electronically stored

   information, things and oral communications withheld on the basis of a claim of privilege or

   work product protection” except for “written and oral communications between a party and its

   counsel after commencement of the action and work product material created after

   commencement of the action.” S.D. Fla. L.R. 26.1(e)(2)(C).

   B.     The subpoenas issued to Klohn, Stern, and Williams do not call for materials protected
          by the attorney-client privilege and work product doctrine.

          The subpoenas Westgate served on Williams, Klohn, and Stern request (1) the deeds

   these lawyers prepared at Sussman’s behest; (2) all communications and documents they

   exchange with Sussman regarding the quitclaim deeds; and (3) the communications with

   Sussman regarding the subpoenas at issue. Ex. 15. All three lawyers refused to produce the

   responsive documents and, to that end, asserted improper boilerplate objections claiming the

   documents were protected by the attorney-client privilege and work product doctrine. Ex. 16.

   The Respondents also failed to produce a privilege log in support of the claims.

          The attorney-client privilege and work product objections are, not only improper

   boilerplate objections not substantiated by a privilege log, they are also unwarranted in light of

   the requests. Chevaldina, 2017 WL 5905191, at *7; Shuman, 762 F.2d at 1559. Nothing in these

   requests asks for the disclosure of attorney-client communications generated in the course of

   securing legal advice. Indeed, the requests call for documents and communications relating to

   the deeds that these Florida lawyers prepared at Sussman’s direction. See Ex. 15. As Stern

   conceded during his deposition, the responsive documents are simply the deeds, emails regarding

   the preparation of deeds, and spreadsheets conveying information regarding the deeds. Ex. 18,

   Stern Dep. 20:5-17 (Nov. 21, 2018).




                                                  11
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 12 of 18



          These documents do not reflect privileged information.         They simply convey the

   addresses and names of the grantors and grantees to each transaction. Id. Neither the attorney-

   client privilege nor the work product doctrine protects those facts. See In re Denture Cream

   Prod. Liab. Litig., No. 09-2051-MD, 2012 WL 5057844, at *7 (S.D. Fla. Oct. 18, 2012)(finding

   that the work product doctrine protects an attorney’s mental impressions, legal theories and

   subjective evaluations, but does not protect the underlying facts contained in documents

   prepared in anticipation of litigation); Falin v. Condo. Ass’n of La Mer Estates, Inc., 11-61903-

   CIV, 2012 WL 13005975, at *2 (S.D. Fla. Mar. 1, 2012).

          Respondents’ work product objections are also defeated by their own deposition

   testimony. Even though he asserted the productions of the work product doctrine, during his

   deposition Klohn conceded that this objection was not based, as required, on any ascertainable

   facts supporting a reasonable belief that litigation was anticipated. In re: Engle Cases, 2013 WL

   12156576, at *2.

                  Q.      What litigation did you anticipate for which you are
                          asserting a work-product exemption of privilege?
                  A.      As an attorney, you always anticipate something may
                          happen and someone may want to litigate. Nothing
                          specific in mind.
                  Q.      What types of documents are you withholding based on the
                          work-product exemption or privilege?
                  A.      I would say they would be almost exclusively ·e-mails and
                          drafts of deeds.
   Ex. 19, Klohn Dep. 19:7-16. Stern, on the other hand, conceded that he did not anticipate

   litigation at the time he was preparing the deeds.

                  Q.      With respect to the deeds that you prepared at Sussman’s
                          behest, you’ve also asserted that those deeds are work
                          product, correct?
                  A.      Correct.

                                                   12
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 13 of 18



                  Q.      What litigation was anticipated when those deeds were
                          prepared?
                  A.      Possible joint responsibility.
                  Q.      When you prepared the deeds for Mr. Sussman, did you
                          anticipate litigation in any way?
                  A.      No.
   Ex. 18, Stern Dep. 16:8-17. Stern and Klohn failed to adduce competent evidence in support of

   their work product objections. Chevaldina, 2017 WL 5905191, at *5. Instead, their testimony

   proves that the documents do not reflect “the attorney’s evaluation of the client’s case and that

   are generated in anticipation of litigation.” Essex Builders Grp., Inc. v. Amerisure Ins. Co., 6:04-

   CV-1838-ORL-22, 2006 WL 1733857, at *2 (M.D. Fla. June 20, 2006). Because Klohn and

   Stern did not anticipate litigation at the time they prepared the deeds, the objections must be

   overruled.

          Respondents have also failed to carry their burden of proving that the attorney-client

   privilege attaches to any of the responsive documents. Rice v. Reliastar Life Ins. Co., No. 2:11-

   cv-548-FtM-29SPC, 2011 WL 4596118, at *4 (M.D. Fla. Oct. 3, 2011). The responsive

   communications do not convey information disclosed by a client for the purposes of securing

   legal advice, which is what the privilege protects. Fla. Stat. §90.052. Instead, they simply

   convey the information Sussman provided to the Respondents to be used in the preparation of the

   deeds as well as the Florida lawyer’s objections regarding the fraudulent quitclaim deeds. Ex.

   18, Stern 20:5-17. The responsive deeds and communications obtained to date reflect only facts

   relating the underlying transaction as well as the concerns raised by the Florida attorneys who

   became suspicious of Sussman’s practices. See Exs. 6,12-13. Understandably, Sussman wants to

   avoid the production of the documents that will prove how he duped Florida attorneys into

   following his fraudulent practices. But, neither the attorney-client privilege nor the work product


                                                    13
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 14 of 18



   doctrine can assist Sussman in reaching this goal. Indeed, the Magistrate Judge already overruled

   the privilege claims. Ex. 3.

           Remarkably, Klohn and Stern refused to answer deposition questions regarding their

   communications with Sussman regarding the Underlying Litigation and the subject subpoenas.

   See Ex. 19, Klohn Dep. 23:2-19 (emphasis added); Ex. 18, Stern Dep. 11:25, 12:1-3. Based on

   the same objections, Klohn, Williams, and Stern refused to produce documents reflecting those

   communications. Ex. 16. These objections are frivolous. First, there is no basis upon which to

   claim that any communications or documents regarding the subpoena and the Underlying

   Lawsuit reflect an attorney’s mental impressions regarding the pending litigation. Klohn and

   Stern admitted that they were not represented by Sussman or his counsel for purposes of the

   deposition or the subpoena. Ex. 18, Stern Dep. 12:14-23; Ex. 19, Klohn Dep. 23:16-19. Second,

   absent an attorney-client relationship, there is no basis to invoke the attorney-client privilege.

   See Fla. Stat. § 90.502.       If Sussman or his lawyer disclosed protected work product to

   Respondents regarding the Underlying Litigation, then they waived any applicable privilege. See

   Hurley v. Kent of Naples, Inc., 210CV334FTM29SPC, 2011 WL 13141481, at *1 (M.D. Fla.

   July 28, 2011).

     C. The subpoena issued to Jessica Most does not call for confidential or sensitive
        materials.

          After deposing Klohn and Stern, Westgate issued a document subpoena to Jessica

   Most—one of the Florida-licensed attorneys who Sussman hired to prepare quitclaim deeds.

   Sussman did not object to the subpoena. While Klohn, Stern, and Williams objected to the

   subpoenas based on implausible privilege claims, Most withheld the responsive documents based

   on the confidentiality provision included in the Local Lawyer Agreement. Ex. 17, Ex. 11, ¶ 11.

   That objection does not extinguish Most’s responsibility to produce all responsive records. Here,


                                                  14
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 15 of 18



   the subpoena served on Most does not call for the production of any confidential or sensitive

   materials as it only requests production of documents relating to the quitclaim deeds that she

   prepared at Sussman’s behest. Those deeds were to become or actually became public record,

   which by definition are not confidential. Ex. 20.

          In addition, the communications that Sussman exchanged with these Florida lawyers

   typically contain the information Sussman provided to them for purposes of preparing deeds.

   Ex. 21. They also reflect the concerns that the Florida lawyers expressed regarding Sussman’s

   practices. See Ex. 12. While it is understandable that Sussman wants to prevent the disclosure

   of such incriminating evidence, that information is not confidential. Even assuming the

   documents were sensitive, the Court should compel their production subject to the confidentiality

   stipulation that already governs all discovery in this case. Ex. 23; see e.g. Kohl’s Dept. Stores,

   Inc., 2014 WL 4279073 at *3.

   D.     In the alternative, the Court may transfer this Motion to the United States District
          Court for the Middle District of Florida for resolution.

          Pursuant to Rule 45(f), this Court may transfer this subpoena-related Motion to the

   issuing court upon finding “exceptional circumstances.” While the main concern is protecting

   the local nonparties from further burdens, “transfer may be warranted in order to avoid

   disrupting the issuing court’s management of the underlying litigation, as when the court has

   already rule on issues presented by the motion or the same issues are likely to arise in discovery

   in many districts.” Id. advisory committee’s notes.

          Whether the issuing court is in a superior position to address the subpoena-related

   motions depends on a variety of factors, including “complexity, procedural posture, duration of

   pendency, and the nature of the issues before, or already resolved by, the issuing court in the

   underlying litigation.” Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 35 (D.D.C.


                                                  15
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 16 of 18



   2014)(transferring motion to quash subpoena where the underlying litigation had been pending

   for four years and had involved “innumerable discovery disputes”); see also Duck v. United

   States Sec. & Exch. Comm’n, 317 F.R.D. 321, 325 (D.D.C. 2016) (“The Court also notes that

   transfer is appropriate where transfer would avoid interference with a time-sensitive discovery

   schedule issued in the underlying action.”).

          The exceptional circumstances must outweigh the interests of the nonparty served with

   the subpoena “in obtaining local resolution of the motion.” Google, Inc. v. Digital Citizens All.,

   MC 15-00707 JEB/DAR, 2015 WL 4930979, at *4 (D.D.C. July 31, 2015). District courts are

   encouraged to “permit telecommunications methods to minimize the burden the transfer imposes

   on nonparties.” Rule 45, advisory committee notes; see e.g., In re S&D Powersports, 5:17-MC-

   00099, 2017 WL 3670972, at *2 (W.D. Ark. Aug. 25, 2017) (transferring subpoena-related

   motion because the documents sought related to an expert’s opinion that was subject to a

   Daubert motion filed in the underlying litigation and the burden on the nonparty could be

   addressed through the use of technology); Google, Inc., 2015 WL 4930979 at *4 (noting that the

   use of telecommunications is an adequate means to avoid undue burden on the nonparties).

          Here, exceptional circumstances warrant transferring this Motion to the Middle District

   of Florida. First, the Middle District has already addressed and overruled Sussman’s privilege

   objections regarding the documents responsive to the subpoenas. Ex. 3. Second, Sussman’s

   failure to produce the responsive documents is the subject of a pending Motion for Sanctions.

   Ex. 23. Lastly, discovery closes in less than one month. As such, a Court intimately familiar

   with the Underlying Litigation may more expediently adjudicate the issues in this Motion.




                                                  16
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 17 of 18



                                            CONCLUSION

          Respondents have no legal basis to withhold the documents responsive to the subpoenas.

   The deeds and related documentation do not convey legal advice and were not prepared in

   anticipation of litigation. Instead, the documents relate solely to the deeds and fraudulent tactics

   that are at issue in this case. This information is neither privileged nor confidential. Khlon and

   Stern also had no legal basis upon which to refuse to answer deposition requests regarding their

   communications with Sussman about the Underlying Litigation and the subject subpoenas. The

   Court should, therefore, grant this Motion to Compel and require (1) Klohn, Sterns, Williams,

   and Most to produce all responsive documents; (2) and compels Klohn and Stern to testify about

   their communications with Sussman regarding the subject subpoena and Underlying Litigation.

                                     REQUEST FOR HEARING

          Westgate, pursuant to Local Rule 7.1(b)(2), respectfully move this Court for an Order

   permitting oral argument on Plaintiffs’ Motion to Compel Compliance with Subpoenas and

   Overrule Privilege and Confidentiality Objections. As grounds for this request, Plaintiffs state

   that Plaintiffs’ Motion raises substantial issues of law and fact, including the procedural history

   and rulings in the Underlying Litigation. As such that oral argument, with the opportunity for

   the Court to pose to counsel questions that may arise from the parties’ briefing of Plaintiffs’

   Motion, will substantially benefit the Court in its analysis and consideration of the Motion.

   Dated: December 5, 2018                       Respectfully submitted,

                                                 GREENSPOON MARDER LLP

                                                   /s/ Jeffrey A. Backman
                                                 RICHARD W. EPSTEIN (FL Bar No. 229091)
                                                 richard.epstein@gmlaw.com
                                                 JEFFREY A. BACKMAN (FL Bar No. 662501)
                                                 jeffrey.backman@gmlaw.com



                                                   17
Case 0:18-mc-62966-CMA Document 1 Entered on FLSD Docket 12/05/2018 Page 18 of 18



                                                200 E. Broward Blvd., Suite 1800
                                                Fort Lauderdale, FL 33301
                                                Telephone: 954.491.1120
                                                Facsimile: 954.343.6958
                                                Counsel for Petitioners


                         GOOD FAITH CONFERENCE CERTIFICATION

          Pursuant to Local Rule 3.01(g) counsel for Petitioners conferred with the Respondents.

   Specifically, on November 5, 2018 and November 21, 2018, counsel for Petitioners deposed

   Respondents Klohn and Stern. During their depositions, Klohn and Stern stood by their attorney-

   client privilege and attorney work-product objections. See Exs. 18-19. Similarly, on November

   27, 2018, Counsel for Petitioners discussed the subpoena responses with Jessica Most and this

   Motion to Compel. During these conversations, Ms. Most affirmed that she stood by her

   objections and did not object to transfer of the Motion to the Middle District of Florida. Ex. 24.

   Lastly, on December 4, 2018 and December 5, 2018, counsel for Petitioners conferred with

   Summer Williams regarding her response to the subject subpoena. During this conference,

   Williams advised that she would not withdraw her attorney-client privilege and attorney work

   product objections.

                                                       ___/s/ Jeffrey A. Backman
                                                       JEFFREY A. BACKMAN




                                                  18
